                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiffs,                                      8:19CR301

        vs.
                                                                           ORDER
ROBERT ALLEN HIGGINS,

                        Defendant.


       This matter is before the court on Defendant's MOTION TO EXTEND PRETRIAL
MOTION DEADLINE [27]. For good cause shown, I find that the motion should be granted.
Defendant will be given an approximate 4-week extension. Pretrial Motions shall be filed by
November 12, 2019.


       IT IS ORDERED:
       1.      Defendant's MOTION TO EXTEND PRETRIAL MOTION DEADLINE [27] is
granted. Pretrial motions shall be filed on or before November 12, 2019.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between October 15, 2019, and November 12, 2019, shall
be deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice.           18 U.S.C. §
3161(h)(7)(A) & (B).


       Dated this 16th day of October, 2019.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
